WIGGINTON, Judge.
Appellants appeal an order dismissing Count IV of their amended complaint for failure to state a cause of action against appellee Elwin R. Thrasher, Jr. We find that appellants’ amended complaint contains sufficient allegations of both an agreement between the parties, which created in appellee Thrasher a limited duty, and breach of that agreement and duty. If proven, those allegations can establish a sufficient predicate for relief. See Williams v. Hunt Brothers Construction, Inc., 475 So.2d 738 (Fla. 2d DCA 1985). Therefore, Count IV of appellants’ amended complaint is not subject to dismissal for failure to state a cause of action.
REVERSED and REMANDED for reinstatement of Count IV of appellants’ amended complaint.
WOLF and KAHN, JJ., concur.